Exhibit 10.17







THE REGISTERED HOLDER OF THIS WARRANT, BY ITS ACCEPTANCE HEREOF,

AGREES THAT IT WILL NOT SELL, TRANSFER OR ASSIGN

THIS WARRANT EXCEPT AS HEREIN PROVIDED.




VOID AFTER 5:00 P.M. EASTERN TIME, NOVEMBER 17, 2017







COMMON STOCK WARRANT RELATED TO PROVISION OF SERVICES AS A

CONTRACTOR/EMPLOYEE/OTHER




For the Purchase of




24,999 Shares of Common Stock




of




FOUR RIVERS BIOENERGY INC.







1.

Warrant.




THIS CERTIFIES THAT, in consideration of the executive management services of
Neil McRae (“Holder”) provided to  Four Rivers BioEnergy Inc. (“Company”), or
its affiliates, directly and indirectly, Holder is entitled, at any time or from
time to time at or after the Vesting Date (defined in Section 2), and to or
before 5:00 p.m., Eastern Time on November 17, 2017, but not thereafter, to
subscribe for, purchase and receive, in whole or in part, up to 24,999 shares of
Common Stock of the Company ("Common Stock") at an exercise price of $0.47  per
share.  If the Expiration Date is a day on which banking institutions are
authorized by law to close, then this Warrant may be exercised on the next
succeeding day which is not such a day in accordance with the terms herein. This
Warrant is initially exercisable at the above stated prices per share of Common
Stock purchased; provided, however, that upon the occurrence of any of the
events specified in Section 6 hereof, the rights granted by this Warrant,
including the exercise prices and the number of shares of Common Stock to be
received upon such exercise, shall be adjusted as therein specified.  The term
"Exercise Price" shall mean,  either collectively or singly, as the context
requires, the initial exercise price stated above or the adjusted exercise
price, also depending on the context, of a share of Common Stock.  The term
"Securities" shall mean the shares of Common Stock issuable upon exercise of
this Warrant.




This Warrant, together with the Warrant issued on even date with this Warrant to
subscribe for 25,001 shares of Common Stock in the Company, shall be regarded as
being a modification of the Warrant issued to Holder on April 22, 2010 to
subscribe for 50,000 shares of Common Stock in the Company (being the aggregate
of (a) the number of shares covered by the warrants herein of 24,999 and (b) the
number of shares covered by the warrants referred to above (25,001)) and said
April 22, 2010 Warrant document shall be returned to be voided.




2.

Vesting.




The vesting dates of the shares of Common Stock subject to this Warrant is
November 17, 2010








1




--------------------------------------------------------------------------------



3.

Exercise.




3.1

Exercise Form.  In order to exercise this Warrant, the exercise form attached
hereto must be duly executed and completed and delivered to the Company,
together with this Warrant and payment of the Exercise Price for the Securities
being purchased.  If the subscription rights represented hereby shall not be
exercised at or before 5:00 p.m., Eastern time, on the Expiration Date in
respect of the relevant number of Warrants relative to that Expiration Date,
this Warrant shall become and be void without further force or effect in
relation to that number of Warrants which have not been exercised before their
Exercise Date, and all rights represented hereby shall cease and expire.




3.2

Legend.  Each certificate for Securities purchased under this Warrant shall bear
a legend as follows, unless such Securities have been registered under the
Securities Act of 1933, as amended ("Act"):




"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended ("Act") or applicable state law. The
securities may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act, or pursuant to an
exemption from registration under the Act and applicable state law."




3.3

Conversion Right.




3.3.1

Determination of Amount.  In lieu of the payment of the Exercise Price in cash,
the Holder shall have the right (but not the obligation) to convert this
Warrant, in whole or in part, into Common Stock ("Conversion Right"), as
follows: upon exercise of the Conversion Right, the Company shall deliver to the
Holder (without payment by the Holder of any of the Exercise Price) that number
of shares of Common Stock equal to the quotient obtained by dividing (x) the
"Value" (as defined below) of the portion of the Warrant being converted at the
time the Conversion Right is exercised by (y) the Market Price.  The "Value" of
the portion of the Warrant being converted shall equal the remainder derived
from subtracting (a) the Exercise Price multiplied by the number of shares of
Common Stock being converted from (b) the Market Price of the Common Stock
multiplied by the number of shares of Common Stock being converted.  As used
herein, the term "Market Price" at any date shall be deemed to be the last
reported sale price of the Common Stock on such date, or, in case no such
reported sale takes place on such day, the average of the last reported sale
prices for the immediately preceding three trading days, in either case as
officially reported by the principal securities exchange on which the Common
Stock is listed or admitted to trading, or, if the Common Stock is not listed or
admitted to trading on any national securities exchange or if any such exchange
on which the Common Stock is listed is not its principal trading market, the
last reported sale price as furnished by the National Association of Securities
Dealers, Inc. ("NASD") through the Nasdaq Stock Market system, or, if
applicable, the OTC Bulletin Board or the Pink Sheets (OTC.QB), or if the Common
Stock is not listed or admitted to trading on any of the foregoing markets, or
similar organization, as determined in good faith by resolution of the Board of
Directors of the Company, based on the best information available to it.




3.3.2

Exercise of Conversion Right.  The Conversion Right may be exercised by the
Holder on any business day on or after the Vesting Date and not later than the
Expiration Date by delivering the Warrant with a duly executed exercise form
attached hereto with the conversion section completed to the Company, exercising
the Conversion Right and specifying the total number of shares of Common Stock
the Holder will purchase pursuant to such conversion.








2




--------------------------------------------------------------------------------



4.

Transfer.




4.1

General Restrictions.  The registered Holder of this Warrant, by its acceptance
hereof, agrees that it will not sell, transfer or assign or hypothecate this
Warrant to anyone, except with the written consent of the Company and except
upon compliance with, or pursuant to exemptions from, applicable securities
laws.  In order to make any permitted assignment, the Holder must deliver to the
Company the assignment form attached hereto duly executed and completed,
together with this Warrant and payment of all transfer taxes, if any, payable in
connection therewith. The Company shall immediately transfer this Warrant on the
books of the Company, once it has approved the transfer, and shall execute and
deliver a new Warrant or Warrants of like tenor to the appropriate assignee(s)
expressly evidencing the right to purchase the aggregate number of shares of
Common Stock purchasable hereunder or such portion of such number as shall be
contemplated by any such assignment. The Company generally will consent to the
transfer of this Warrant to (i) executors, administrators or beneficiaries of
the estates of deceased Holders who have been employees of or consultants to the
Company, guardians or members of a committee for incompetent former employees
and consultants, or similar persons duly authorized by law to administer the
estate or assets of former employees and consultants, and (ii) to family members
of employees and consultants who have acquired the Warrant from the employee or
consultant through a gift or a domestic relations order. For purposes of this
Warrant, “family member” includes any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s or consultant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the employee or consultant) control the
management of assets, and any other entity in which these persons (or the
employee or consultant) own more than fifty percent of the voting interests.




4.2

Restrictions Imposed by the Securities Act.  This Warrant and the Securities
underlying this Warrant shall not be transferred unless and until (i) the
Company has received the opinion of counsel for the Holder that such securities
may be sold pursuant to an exemption from registration under the Act, and
applicable state law, the availability of which is established to the reasonable
satisfaction of the Company, or (ii) a registration statement relating to such
Securities has been filed by the Company and declared effective by the
Securities and Exchange Commission and compliance with applicable state law.




5.

New Warrants to be Issued.




5.1

Partial Exercise or Transfer.  Subject to the restrictions in Section 3 hereof,
this Warrant may be exercised or assigned in whole or in part.  In the event of
the exercise or assignment hereof in part only, upon surrender of this Warrant
for cancellation, together with the duly executed exercise or assignment form
and funds (or conversion equivalent) sufficient to pay any Exercise Price and/or
transfer tax, the Company shall cause to be delivered to the Holder without
charge a new Warrant of like tenor to this Warrant in the name of the Holder
evidencing the right of the Holder to purchase the aggregate number of shares of
Common Stock and Warrants purchasable hereunder as to which this Warrant has not
been exercised or assigned.




5.2

Lost Certificate.  Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant and of reasonably
satisfactory indemnification, the Company shall execute and deliver a new
Warrant of like tenor and date. Any such new Warrant executed and delivered as a
result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.








3




--------------------------------------------------------------------------------



6.

Registration Rights.




6.1

"Piggy-Back" Registration.




6.1.1

Grant of Right.  The Holders of this Warrant shall have the right during the
exercise period to include all or any of the shares of Common Stock underlying
this Warrant (collectively, the "Registrable Securities") as part of any
registration of securities filed by the Company, including pursuant to Form S-8
or any equivalent form to the extent permitted (other than in connection with a
transaction contemplated by Rule 145(a) promulgated under the Act or any
equivalent form); provided, however, that if, in the written opinion of the
Company's managing underwriter or underwriters, if any, for such offering (the
"Underwriter"), the inclusion of the Registrable Securities, when added to the
securities being registered by the Company or the selling stockholder(s), will
exceed the maximum amount of the Company's securities which can be marketed (i)
at a price reasonably related to their then current market value, or (ii)
without materially and adversely affecting the entire offering, the Company
shall nevertheless register all or any portion of the Registrable Securities
required to be so registered but such Registrable Securities shall not be sold
by the Holders until 90 days after the registration statement for such offering
has become effective; and provided further that, if any securities are
registered for sale on behalf of other stockholders in such offering and such
stockholders have not agreed to defer such sale until the expiration of such 90
day period, the number of securities to be sold by all stockholders in such
public offering during such 90 day period shall be apportioned pro rata among
all such selling stockholders, including all holders of the Registrable
Securities, according to the total amount of securities of the Company proposed
to be sold by said selling stockholders, including all holders of the
Registrable Securities.




6.1.2

Terms.  The Company shall bear all fees and expenses attendant to registering
the Registrable Securities, including any filing fees payable to FINRA, but the
Holders shall pay any and all underwriting commissions and the expenses of any
legal counsel selected by the Holders to represent them in connection with the
sale of the Registrable Securities.  In the event of such a proposed
registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than thirty days written notice prior to
the proposed date of filing of such registration statement. Such notice to the
Holders shall continue to be given for each registration statement filed by the
Company until such time as all of the Registrable Securities have been sold by
the Holder.  The holders of the Registrable Securities shall exercise the
"piggy-back" rights provided for herein by giving written notice, within twenty
days of the receipt of the Company's notice of its intention to file a
registration statement.  The Company shall cause any registration statement
filed pursuant to the above "piggyback" rights to remain effective until the
earlier of (i) all Registrable Securities thereunder have been sold, or are
freely saleable as to amount, without restriction, under an exemption from the
registration requirements or (ii) two years from the date of effectiveness of
such registration statement. Nothing contained in this Warrant shall be
construed as requiring any Holder to exercise this Warrant or any part thereof
prior to the initial filing of any registration statement or the effectiveness
thereof.




6.2

General Terms




6.2.1

Indemnification.




(a)

The Company shall indemnify the Holder(s) of the Registrable Securities to be
sold pursuant to any registration statement hereunder and any underwriter or
person deemed to be an underwriter under the Act and each person, if any, who
controls such Holders or underwriters or persons deemed to be underwriters
within the meaning of Section 15 of the Act or Section 20(a) of the Securities
Exchange Act of 1934, as amended ("Exchange Act"), against all loss, claim,
damage, expense or liability (including all reasonable attorneys' fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which any of them may become subject under the Act, the
Exchange Act or otherwise, arising from such registration statement.  The
Holder(s) of the Registrable Securities to be sold pursuant to such registration
statement, and their successors and assigns, shall severally, and not jointly,
indemnify the Company, against all loss, claim, damage, expense or liability
(including all reasonable attorneys' fees and other expenses reasonably incurred
in investigating, preparing or defending against any claim whatsoever) to which
they may become subject under the Act, the Exchange Act or otherwise, arising
from information furnished by or on behalf of such Holders, in writing, for
specific inclusion in such registration statement, provided, however, that in no
event shall the aggregate amount payable by a Holder exceed the profit, if any,
earned by such Holder as a result of the exercise by him of the Warrants and the
sale by him of the underlying shares of Common Stock. .








4




--------------------------------------------------------------------------------



(b)

If any action is brought against a party hereto, ("Indemnified Party") in
respect of which indemnity may be sought against the other party ("Indemnifying
Party"), such Indemnified Party shall promptly notify Indemnifying Party in
writing of the institution of such action and Indemnifying Party shall assume
the defense of such action, including the employment and fees of counsel
reasonably satisfactory to the Indemnified Party.  Such Indemnified Party shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the employment of such counsel shall have been authorized in writing
by Indemnifying Party in connection with the defense of such action, or (ii)
Indemnifying Party shall not have employed counsel to defend such action, or
(iii) such Indemnified Party shall have been advised by counsel that there may
be one or more legal defenses available to it which may result in a conflict
between the Indemnified Party and Indemnifying Party (in which case Indemnifying
Party shall not have the right to direct the defense of such action on behalf of
the Indemnified Party), in any of which events, the reasonable fees and expenses
of not more than one additional firm of attorneys designated in writing by the
Indemnified Party shall be borne by Indemnifying Party.  Notwithstanding
anything to the contrary contained herein, if Indemnified Party shall assume the
defense of such action as provided above, Indemnifying Party shall not be liable
for any settlement of any such action effected without its written consent.




(c)

If the indemnification or reimbursement provided for hereunder is finally
judicially determined by a court of competent jurisdiction to be unavailable to
an Indemnified Party (other than as a consequence of a final judicial
determination of willful misconduct, bad faith or gross negligence of such
Indemnified Party), then Indemnifying Party agrees, in lieu of indemnifying such
Indemnified Party, to contribute to the amount paid or payable by such
Indemnified Party (i) in such proportion as is appropriate to reflect the
relative benefits received, or sought to be received, by Indemnifying Party on
the one hand and by such Indemnified Party on the other or (ii) if (but only if)
the allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in such clause (i) but also the relative fault of
Indemnifying Party and of such Indemnified Party; provided, however, that in no
event shall the aggregate amount contributed by a Holder exceed the profit, if
any, earned by such Holder as a result of the exercise by him of the Warrants
and the sale by him of the underlying shares of Common Stock.




(d)

The rights accorded to Indemnified Parties hereunder shall be in addition to any
rights that any Indemnified Party may have at common law, by separate agreement
or otherwise.




6.2.2

Exercise of Warrants.  Nothing contained in this Warrant shall be construed as
requiring the Holder(s) to exercise their Warrants prior to or after the initial
filing of any registration statement or the effectiveness thereof.




6.2.3

Documents Delivered to Holders.  The Company shall furnish to each Holder
participating in any of the foregoing offerings and to each Underwriter of any
such offering, if any, a signed counterpart, addressed to such Holder or
Underwriter, of (i) an opinion of counsel to the Company, dated the effective
date of such registration statement (and, if such registration includes an
underwritten public offering, an opinion dated the date of the closing under any
underwriting agreement related thereto), and (ii) a "cold comfort" letter dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, a letter dated the date of the closing
under the underwriting agreement) signed by the independent public accountants
who have issued a report on the Company's financial statements included in such
registration statement, in each case covering substantially the same matters
with respect to such registration statement (and the prospectus included
therein) and, in the case of such accountants' letter, with respect to events
subsequent to the date of such financial statements, as are customarily covered
in opinions of issuer's counsel and in accountants' letters delivered to
underwriters in underwritten public offerings of securities.  The Company shall
also deliver promptly to each Holder participating in the offering requesting
the correspondence and memoranda described below and to the managing underwriter
copies of all correspondence between the Commission and the Company, its counsel
or auditors and all memoranda relating to discussions with the Commission or its
staff with respect to the registration statement and permit each Holder and
underwriter to do such investigation, upon reasonable advance notice, with
respect to information contained in or omitted from the registration statement
as it deems reasonably necessary to comply with applicable securities laws or
rules of the NASD.  Such investigation shall include access to books, records
and properties and opportunities to discuss the business of the Company with its
officers and independent auditors, all to such reasonable extent and at such
reasonable times and as often as any such Holder shall reasonably request.








5




--------------------------------------------------------------------------------



7.

Adjustments




7.1

Adjustments to Exercise Price and Number of Securities.  The Exercise Price and
the number of shares of Common Stock underlying this Warrant shall be subject to
adjustment from time to time as hereinafter set forth:




7.1.1

Stock Dividends - Recapitalization, Reclassification, Split-Ups.  If, after the
date hereof, and subject to the provisions of Section 7.2 below, the number of
outstanding shares of Common Stock is increased by a stock dividend on the
Common Stock payable in shares of Common Stock or by a split-up,
recapitalization or reclassification of shares of Common Stock or other similar
event, then, on the effective date thereof, the number of shares of Common Stock
issuable on exercise of this Warrant shall be increased in proportion to such
increase in outstanding shares.




7.1.2

Aggregation of Shares.  If after the date hereof, and subject to the provisions
of Section 7.2, the number of outstanding shares of Common Stock is decreased by
a consolidation, combination or reclassification of shares of Common Stock or
other similar event, then, upon the effective date thereof, the number of shares
of Common Stock issuable on exercise of this Warrant shall be decreased in
proportion to such decrease in outstanding shares.




7.1.3

Adjustments in Exercise Price.  Whenever the number of shares of Common Stock
purchasable upon the exercise of this Warrant is adjusted, as provided in this
Section 7.1, the Exercise Price shall be adjusted (to the nearest cent) by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of this Warrant immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.




7.1.4

Replacement of Securities upon Reorganization, etc.  In case of any
reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Section 7.1 hereof or which solely affects the
par value of such shares of Common Stock, or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
which does not result in any reclassification or reorganization of the
outstanding shares of Common Stock), or in the case of any sale or conveyance to
another corporation or entity of the property of the Company as an entirety or
substantially as an entirety in connection with which the Company is dissolved,
the Holder of this Warrant shall have the right thereafter (until the expiration
of the right of exercise of this Warrant) to receive upon the exercise hereof,
for the same aggregate Exercise Price payable hereunder immediately prior to
such event, the kind and amount of shares of stock or other securities or
property (including cash) receivable upon such reclassification, reorganization,
merger or consolidation, or upon a dissolution following any such sale or other
transfer, by a Holder of the number of shares of Common Stock of the Company
obtainable upon exercise of this Warrant immediately prior to such event; and if
any reclassification also results in a change in shares of Common Stock covered
by Sections 7.1.1 or 7.1.2, then such adjustment shall be made pursuant to
Sections 7.1.1, 7.1.2, 7.1.3 and this Section 7.1.4. The provisions of this
Section 7.1.4 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.




7.1.5

Changes in Form of Warrant.  This form of Warrant need not be changed because of
any change pursuant to this Section, and Warrants issued after such change may
state the same Exercise Price and the same number of shares of Common Stock and
Warrants as are stated in the Warrants initially issued pursuant to this
Agreement.  The acceptance by any Holder of the issuance of new Warrants
reflecting a required or permissive change shall not be deemed to waive any
rights to a prior adjustment or the computation thereof.




7.2

Elimination of Fractional Interests.  The Company shall not be required to issue
certificates representing fractions of shares of Common Stock upon the exercise
of this Warrant, nor shall it be required to issue scrip or pay cash in lieu of
any fractional interests, it being the intent of the parties that all fractional
interests shall be eliminated by rounding any fraction up to the nearest whole
number of shares of Common Stock or other securities, properties or rights.








6




--------------------------------------------------------------------------------



7.3

Surrender of Warrant.  The Board of Directors of the Company may, in the event
of an acquisition of substantially all of the Company’s assets or at least 65%
of the combined voting power of the Company’s then outstanding securities in one
or more transactions (including by way of merger or reorganization) which has
been approved by the Company’s Board of Directors, require a Holder to
relinquish this Warrant and all of its rights to the Company upon the tender by
the Company to Holder of cash in an amount equal to the Value of the Warrant.
 The Holder of the Warrant agrees to surrender this Warrant and its rights on
the tender of the Value, and no formal consent or agreement shall be required of
the Holder to extinguish this Warrant upon payment of the Value.  Holder has no
right to reject the tender of the Value of the Warrant.




8.

Reservation and Listing.  The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock, solely for the purpose
of issuance upon exercise of this Warrant, such number of shares of Common Stock
or other securities, properties or rights as shall be issuable upon the exercise
thereof.  The Company covenants and agrees that, upon exercise of the Warrants
and payment of the Exercise Price therefore, all shares of Common Stock and
other securities issuable upon such exercise shall be duly and validly issued,
fully paid and non-assessable and not subject to preemptive rights of any
stockholder. As long as the Warrants shall be outstanding, the Company shall use
its best efforts to cause all shares of Common Stock issuable upon exercise of
the Warrants to be listed (subject to official notice of issuance) on all
securities exchanges (or, if applicable on Nasdaq or the Over-the-Counter
Bulletin Board) on which the Common Stock is then listed and/or quoted.




9.

Certain Notice Requirements.




9.1

Holder's Right to Receive Notice.  Nothing herein shall be construed as
conferring upon the Holders the right to vote or consent or to receive notice as
a stockholder for the election of directors or any other matter, or as having
any rights whatsoever as a stockholder of the Company.  If, however, at any time
prior to the expiration of the Warrants and their exercise, any of the events
described in Section 9.2 shall occur, then, in one or more of said events, the
Company shall give written notice of such event at least fifteen days prior to
the date fixed as a record date or the date of closing the transfer books for
the determination of the stockholders entitled to such dividend, distribution,
conversion or exchange of securities or subscription rights, or entitled to vote
on such proposed dissolution, liquidation, winding up or sale.  Such notice
shall specify such record date or the date of the closing of the transfer books,
as the case may be.




9.2

Events Requiring Notice.  The Company shall be required to give the notice
described in this Section 9 upon one or more of the following events:  (i) if
the Company shall take a record of the holders of its shares of Common Stock for
the purpose of entitling them to receive a dividend or distribution, or (ii) the
Company shall offer to all the holders of its Common Stock any additional shares
of capital stock of the Company or securities convertible into or exchangeable
for shares of capital stock of the Company, or any Warrant, right or Warrant to
subscribe therefore, or (iii) a merger or reorganization in which the Company is
not the surviving party, or (iv) a dissolution, liquidation or winding up of the
Company (other than in connection with a consolidation or merger) or a sale of
all or substantially all of its property, assets and business shall be proposed.




9.3

Notice of Change in Exercise Price.  The Company shall, promptly after an event
requiring a change in the Exercise Price pursuant to Section 7 hereof, send
notice to the Holders of such event and change ("Price Notice").  The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company's
President and Chief Financial Officer.




9.4

Transmittal of Notices.  All notices, requests, consents and other
communications under this Warrant shall be in writing and shall be deemed to
have been duly made on the date of delivery if delivered personally or sent by
overnight courier, with acknowledgment of receipt by the party to which notice
is given, or on the fifth day after mailing if mailed to the party to whom
notice is to be given, by registered or certified mail, return receipt
requested, postage prepaid and properly addressed as follows:  (i) if to the
registered Holder of this Warrant, to the address of such Holder as shown on the
books of the Company, or (ii) if to the Company, to its principal executive
office.




10.

Miscellaneous.




10.1

Headings.  The headings contained herein are for the sole purpose of convenience
of reference, and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Warrant.








7




--------------------------------------------------------------------------------



10.2

Entire Agreement.  This Warrant (together with the other agreements and
documents being delivered pursuant to or in connection with this Warrant)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings of
the parties, oral and written, with respect to the subject matter hereof.




10.3

Binding Effect.  This Warrant shall inure solely to the benefit of and shall be
binding upon, the Holder and the Company and their respective successors, legal
representatives and assigns, and no other person shall have or be construed to
have any legal or equitable right, remedy or claim under or in respect of or by
virtue of this Warrant or any provisions herein contained.




10.4

Governing Law; Submission to Jurisdiction.  This Warrant shall be governed by
and construed and enforced in accordance with the law of the State of New York,
without giving effect to conflict of laws.  The Company hereby agrees that any
action, proceeding or claim against it arising out of, or relating in any way to
this Warrant shall be brought and enforced in the courts of the State of New
York or of the United States of America in a district court located in the State
of New York, and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive.  The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.  Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 8 hereof.  Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim.  The Company agrees that the
prevailing party(ies) in any such action shall be entitled to recover from the
other party(ies) all of its reasonable attorneys' fees and expenses relating to
such action or proceeding and/or incurred in connection with the preparation
therefore.




10.5

Waiver, Etc.  The failure of the Company or the Holder to at any time enforce
any of the provisions of this Warrant shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Warrant or any provision hereof or the right of the Company or any Holder to
thereafter enforce each and every provision of this Warrant. No waiver of any
breach, non-compliance or non-fulfillment of any of the provisions of this
Warrant shall be effective unless set forth in a written instrument executed by
the party or parties against whom or which enforcement of such waiver is sought;
and no waiver of any such breach, non-compliance or non-fulfillment shall be
construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the 17th day of November , 2010.




Four Rivers BioEnergy Inc.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:




 





8




--------------------------------------------------------------------------------

Form to be used to exercise Warrant:




(Fill in address and name of company)







__________________________

__________________________

__________________________




Date:  _____________________, 20___




The undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase ________ shares of Common Stock of _________________________ and hereby
makes payment of $____________ (at the rate of $_________ per share of Common
Stock) in payment of the Exercise Price pursuant thereto.  Please issue the
Common Stock as to which this Warrant is exercised in accordance with the
instructions given below.




or




The undersigned hereby elects irrevocably to convert its right to purchase
____________ shares of Common Stock purchasable under the within Warrant into
__________ shares of Common Stock of __________________________________________
(based on a "Market Price" of $________ per share of Common Stock).  Please
issue the Common Stock in accordance with the instructions given below.







 

Signature




___________________________

Signature Guaranteed




NOTICE:  The signature to this form must correspond with the name as written
upon the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank, other
than a savings bank, or by a trust company or by a firm having membership on a
registered national securities exchange.




INSTRUCTIONS FOR REGISTRATION OF SECURITIES







Name

 

 

(Print in Block Letters)

 

 

 

 

Address

 








9




--------------------------------------------------------------------------------

Form to be used to assign Warrant:




ASSIGNMENT







(To be executed by the registered Holder to effect a transfer of the within
Warrant):




FOR VALUE RECEIVED, ________________________________ does hereby sell, assign
and transfer unto _________________________________ the right to purchase
_____________________ shares of Common Stock of
_________________________________ ("Company") evidenced by the within Warrant
and does hereby authorize the Company to transfer such right on the books of the
Company.







Dated:____________________, 20___










 

Signature






















NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank, other
than a savings bank, or by a trust company or by a firm having membership on a
registered national securities exchange.








10




--------------------------------------------------------------------------------

THE REGISTERED HOLDER OF THIS WARRANT, BY ITS ACCEPTANCE HEREOF,

AGREES THAT IT WILL NOT SELL, TRANSFER OR ASSIGN

THIS WARRANT EXCEPT AS HEREIN PROVIDED.




VOID AFTER 5:00 P.M. EASTERN TIME, NOVEMBER 17, 2017




COMMON STOCK WARRANT RELATED TO PROVISION OF SERVICES AS A

CONTRACTOR/EMPLOYEE/OTHER




For the Purchase of




25,001 Shares of Common Stock




of




FOUR RIVERS BIOENERGY INC.







1.

Warrant.




THIS CERTIFIES THAT, in consideration of the executive management services of
Neil McRae (“Holder”) provided to  Four Rivers BioEnergy Inc. (“Company”), or
its affiliates, directly and indirectly, Holder is entitled, at any time or from
time to time at or after the Vesting Date (defined in Section 2), and to or
before 5:00 p.m., Eastern Time on November 17, 2017 ("Expiration Date"), but not
thereafter, to subscribe for, purchase and receive, in whole or in part, up to
25,001 shares of Common Stock of the Company ("Common Stock") at an exercise
price of $0.40  per share.  If the Expiration Date is a day on which banking
institutions are authorized by law to close, then this Warrant may be exercised
on the next succeeding day which is not such a day in accordance with the terms
herein. This Warrant is initially exercisable at the above stated prices per
share of Common Stock purchased; provided, however, that upon the occurrence of
any of the events specified in Section 6 hereof, the rights granted by this
Warrant, including the exercise prices and the number of shares of Common Stock
to be received upon such exercise, shall be adjusted as therein specified.  The
term "Exercise Price" shall mean,  either collectively or singly, as the context
requires, the initial exercise price stated above or the adjusted exercise
price, also depending on the context, of a share of Common Stock.  The term
"Securities" shall mean the shares of Common Stock issuable upon exercise of
this Warrant.




This Warrant, together with the Warrant issued on even date with this Warrant to
subscribe for 24,999 shares of Common Stock in the Company, shall be regarded as
being a modification of the Warrant issued to Holder on April 22, 2010 to
subscribe for 50,000 shares of Common Stock in the Company (being the aggregate
of (a) the number of shares covered by the warrants herein of 25,001 and (b) the
number of shares covered by the warrants referred to above (24,999)) and said
April 22, 2010 Warrant document shall be returned to be voided.




2.

Vesting.




The vesting dates of the shares of Common Stock subject to this Warrant are as
follows:




(a)

6,250 of the shares under the Warrant shall vest immediately upon the closing of
a financing transaction or series of transactions which, in aggregate, results
in at least $1.5m in gross cash into the Company or any of its subsidiary
companies, which may include the issuance of equity or equity derivative
instruments such as warrants to purchase common stock;





1







--------------------------------------------------------------------------------



(b)

6,250 of the shares under the Warrant shall vest immediately upon, if and when
in the opinion of the directors, the Company or any of its subsidiaries has
commenced the production of electricity and/or Biofuels which are intended for
sale on a commercial basis (i.e. excluding production for test and development
purposes);

(c)

6,250 of the shares under the Warrant shall vest when, according to the
Company’s then effective operating plan (as approved by the board of directors),
production of electricity and/or Biofuels has reached a level of production
which is projected, on assumptions judged by the board of directors to be
reasonable, to deliver annual EBITDA of at least $4,000,000 in the ensuing
twelve month period;

(d)

6,251 of the shares under the Warrant shall vest when, according to the
Company’s then effective operating plan (as approved by the Board of Directors),
production of electricity and/or Biofuels has reached a level of production
which is projected, on assumptions judged by the board of directors to be
reasonable, to deliver annual EBITDA of at least $6,000,000 in the ensuing
twelve month period;




The shares under this Warrant will vest, according to the above requirements,
only if the Holder is actively engaged in employment or consulting to the
Company, at the vesting date, under the terms of any employment or consulting
arrangement, whether written or not.  To the extent that the Holder is not
employed by or consulting to the Company, any shares that are unvested will
terminate and not be subject to this Warrant.  To the extent that any shares
under the Warrants are vested at the termination of the holder’s employment or
consulting, such shares will continue to be exercisable under the terms of this
Warrant, for the exercise period provided herein.




3.

Exercise.




3.1

Exercise Form.  In order to exercise this Warrant, the exercise form attached
hereto must be duly executed and completed and delivered to the Company,
together with this Warrant and payment of the Exercise Price for the Securities
being purchased.  If the subscription rights represented hereby shall not be
exercised at or before 5:00 p.m., Eastern time, on the Expiration Date, this
Warrant shall become and be void without further force or effect, and all rights
represented hereby shall cease and expire.




3.2

Legend.  Each certificate for Securities purchased under this Warrant shall bear
a legend as follows, unless such Securities have been registered under the
Securities Act of 1933, as amended ("Act"):




"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended ("Act") or applicable state law. The
securities may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act, or pursuant to an
exemption from registration under the Act and applicable state law."




3.3

Conversion Right.




3.3.1

Determination of Amount.  In lieu of the payment of the Exercise Price in cash,
the Holder shall have the right (but not the obligation) to convert this
Warrant, in whole or in part, into Common Stock ("Conversion Right"), as
follows: upon exercise of the Conversion Right, the Company shall deliver to the
Holder (without payment by the Holder of any of the Exercise Price) that number
of shares of Common Stock equal to the quotient obtained by dividing (x) the
"Value" (as defined below) of the portion of the Warrant being converted at the
time the Conversion Right is exercised by (y) the Market Price.  The "Value" of
the portion of the Warrant being converted shall equal the remainder derived
from subtracting (a) the Exercise Price multiplied by the number of shares of
Common Stock being converted from (b) the Market Price of the Common Stock
multiplied by the number of shares of Common Stock being converted.  As used
herein, the term "Market Price" at any date shall be deemed to be the last
reported sale price of the Common Stock on such date, or, in case no such
reported sale takes place on such day, the average of the last reported sale
prices for the immediately preceding three trading days, in either case as
officially reported by the principal securities exchange on which the Common
Stock is listed or admitted to trading, or, if the Common Stock is not listed or
admitted to trading on any national securities exchange or if any such exchange
on which the Common Stock is listed is not its principal trading market, the
last reported sale price as furnished by the National Association of Securities
Dealers, Inc. ("NASD") through the Nasdaq Stock Market system, or, if
applicable, the OTC Bulletin Board or the Pink Sheets (OTC.QB), or if the Common
Stock is not listed or admitted to trading on any of the foregoing markets, or
similar organization, as determined in good faith by resolution of the Board of
Directors of the Company, based on the best information available to it.








2







--------------------------------------------------------------------------------



3.3.2

Exercise of Conversion Right.  The Conversion Right may be exercised by the
Holder on any business day on or after the Vesting Date and not later than the
Expiration Date by delivering the Warrant with a duly executed exercise form
attached hereto with the conversion section completed to the Company, exercising
the Conversion Right and specifying the total number of shares of Common Stock
the Holder will purchase pursuant to such conversion.




4.

Transfer.




4.1

General Restrictions.  The registered Holder of this Warrant, by its acceptance
hereof, agrees that it will not sell, transfer or assign or hypothecate this
Warrant to anyone, except with the written consent of the Company and except
upon compliance with, or pursuant to exemptions from, applicable securities
laws.  In order to make any permitted assignment, the Holder must deliver to the
Company the assignment form attached hereto duly executed and completed,
together with this Warrant and payment of all transfer taxes, if any, payable in
connection therewith. The Company shall immediately transfer this Warrant on the
books of the Company, once it has approved the transfer, and shall execute and
deliver a new Warrant or Warrants of like tenor to the appropriate assignee(s)
expressly evidencing the right to purchase the aggregate number of shares of
Common Stock purchasable hereunder or such portion of such number as shall be
contemplated by any such assignment. The Company generally will consent to the
transfer of this Warrant to (i) executors, administrators or beneficiaries of
the estates of deceased Holders who have been employees of or consultants to the
Company, guardians or members of a committee for incompetent former employees
and consultants, or similar persons duly authorized by law to administer the
estate or assets of former employees and consultants, and (ii) to family members
of employees and consultants who have acquired the Warrant from the employee or
consultant through a gift or a domestic relations order. For purposes of this
Warrant, “family member” includes any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s or consultant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the employee or consultant) control the
management of assets, and any other entity in which these persons (or the
employee or consultant) own more than fifty percent of the voting interests.




4.2

Restrictions Imposed by the Securities Act.  This Warrant and the Securities
underlying this Warrant shall not be transferred unless and until (i) the
Company has received the opinion of counsel for the Holder that such securities
may be sold pursuant to an exemption from registration under the Act, and
applicable state law, the availability of which is established to the reasonable
satisfaction of the Company, or (ii) a registration statement relating to such
Securities has been filed by the Company and declared effective by the
Securities and Exchange Commission and compliance with applicable state law.




5.

New Warrants to be Issued.




5.1

Partial Exercise or Transfer.  Subject to the restrictions in Section 3 hereof,
this Warrant may be exercised or assigned in whole or in part.  In the event of
the exercise or assignment hereof in part only, upon surrender of this Warrant
for cancellation, together with the duly executed exercise or assignment form
and funds (or conversion equivalent) sufficient to pay any Exercise Price and/or
transfer tax, the Company shall cause to be delivered to the Holder without
charge a new Warrant of like tenor to this Warrant in the name of the Holder
evidencing the right of the Holder to purchase the aggregate number of shares of
Common Stock and Warrants purchasable hereunder as to which this Warrant has not
been exercised or assigned.




5.2

Lost Certificate.  Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant and of reasonably
satisfactory indemnification, the Company shall execute and deliver a new
Warrant of like tenor and date. Any such new Warrant executed and delivered as a
result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.








3







--------------------------------------------------------------------------------



6.

Registration Rights.




6.1

"Piggy-Back" Registration.




6.1.1

Grant of Right.  The Holders of this Warrant shall have the right during the
exercise period to include all or any of the shares of Common Stock underlying
this Warrant (collectively, the "Registrable Securities") as part of any
registration of securities filed by the Company, including pursuant to Form S-8
or any equivalent form to the extent permitted (other than in connection with a
transaction contemplated by Rule 145(a) promulgated under the Act or any
equivalent form); provided, however, that if, in the written opinion of the
Company's managing underwriter or underwriters, if any, for such offering (the
"Underwriter"), the inclusion of the Registrable Securities, when added to the
securities being registered by the Company or the selling stockholder(s), will
exceed the maximum amount of the Company's securities which can be marketed (i)
at a price reasonably related to their then current market value, or (ii)
without materially and adversely affecting the entire offering, the Company
shall nevertheless register all or any portion of the Registrable Securities
required to be so registered but such Registrable Securities shall not be sold
by the Holders until 90 days after the registration statement for such offering
has become effective; and provided further that, if any securities are
registered for sale on behalf of other stockholders in such offering and such
stockholders have not agreed to defer such sale until the expiration of such 90
day period, the number of securities to be sold by all stockholders in such
public offering during such 90 day period shall be apportioned pro rata among
all such selling stockholders, including all holders of the Registrable
Securities, according to the total amount of securities of the Company proposed
to be sold by said selling stockholders, including all holders of the
Registrable Securities.




6.1.2

Terms.  The Company shall bear all fees and expenses attendant to registering
the Registrable Securities, including any filing fees payable to FINRA, but the
Holders shall pay any and all underwriting commissions and the expenses of any
legal counsel selected by the Holders to represent them in connection with the
sale of the Registrable Securities.  In the event of such a proposed
registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than thirty days written notice prior to
the proposed date of filing of such registration statement. Such notice to the
Holders shall continue to be given for each registration statement filed by the
Company until such time as all of the Registrable Securities have been sold by
the Holder.  The holders of the Registrable Securities shall exercise the
"piggy-back" rights provided for herein by giving written notice, within twenty
days of the receipt of the Company's notice of its intention to file a
registration statement.  The Company shall cause any registration statement
filed pursuant to the above "piggyback" rights to remain effective until the
earlier of (i) all Registrable Securities thereunder have been sold, or are
freely saleable as to amount, without restriction, under an exemption from the
registration requirements or (ii) two years from the date of effectiveness of
such registration statement. Nothing contained in this Warrant shall be
construed as requiring any Holder to exercise this Warrant or any part thereof
prior to the initial filing of any registration statement or the effectiveness
thereof.




6.2

General Terms




6.2.1

Indemnification.




(a)

The Company shall indemnify the Holder(s) of the Registrable Securities to be
sold pursuant to any registration statement hereunder and any underwriter or
person deemed to be an underwriter under the Act and each person, if any, who
controls such Holders or underwriters or persons deemed to be underwriters
within the meaning of Section 15 of the Act or Section 20(a) of the Securities
Exchange Act of 1934, as amended ("Exchange Act"), against all loss, claim,
damage, expense or liability (including all reasonable attorneys' fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which any of them may become subject under the Act, the
Exchange Act or otherwise, arising from such registration statement.  The
Holder(s) of the Registrable Securities to be sold pursuant to such registration
statement, and their successors and assigns, shall severally, and not jointly,
indemnify the Company, against all loss, claim, damage, expense or liability
(including all reasonable attorneys' fees and other expenses reasonably incurred
in investigating, preparing or defending against any claim whatsoever) to which
they may become subject under the Act, the Exchange Act or otherwise, arising
from information furnished by or on behalf of such Holders, in writing, for
specific inclusion in such registration statement, provided, however, that in no
event shall the aggregate amount payable by a Holder exceed the profit, if any,
earned by such Holder as a result of the exercise by him of the Warrants and the
sale by him of the underlying shares of Common Stock. .








4







--------------------------------------------------------------------------------



(b)

If any action is brought against a party hereto, ("Indemnified Party") in
respect of which indemnity may be sought against the other party ("Indemnifying
Party"), such Indemnified Party shall promptly notify Indemnifying Party in
writing of the institution of such action and Indemnifying Party shall assume
the defense of such action, including the employment and fees of counsel
reasonably satisfactory to the Indemnified Party.  Such Indemnified Party shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the employment of such counsel shall have been authorized in writing
by Indemnifying Party in connection with the defense of such action, or (ii)
Indemnifying Party shall not have employed counsel to defend such action, or
(iii) such Indemnified Party shall have been advised by counsel that there may
be one or more legal defenses available to it which may result in a conflict
between the Indemnified Party and Indemnifying Party (in which case Indemnifying
Party shall not have the right to direct the defense of such action on behalf of
the Indemnified Party), in any of which events, the reasonable fees and expenses
of not more than one additional firm of attorneys designated in writing by the
Indemnified Party shall be borne by Indemnifying Party.  Notwithstanding
anything to the contrary contained herein, if Indemnified Party shall assume the
defense of such action as provided above, Indemnifying Party shall not be liable
for any settlement of any such action effected without its written consent.




(c)

If the indemnification or reimbursement provided for hereunder is finally
judicially determined by a court of competent jurisdiction to be unavailable to
an Indemnified Party (other than as a consequence of a final judicial
determination of willful misconduct, bad faith or gross negligence of such
Indemnified Party), then Indemnifying Party agrees, in lieu of indemnifying such
Indemnified Party, to contribute to the amount paid or payable by such
Indemnified Party (i) in such proportion as is appropriate to reflect the
relative benefits received, or sought to be received, by Indemnifying Party on
the one hand and by such Indemnified Party on the other or (ii) if (but only if)
the allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in such clause (i) but also the relative fault of
Indemnifying Party and of such Indemnified Party; provided, however, that in no
event shall the aggregate amount contributed by a Holder exceed the profit, if
any, earned by such Holder as a result of the exercise by him of the Warrants
and the sale by him of the underlying shares of Common Stock.




(d)

The rights accorded to Indemnified Parties hereunder shall be in addition to any
rights that any Indemnified Party may have at common law, by separate agreement
or otherwise.




6.2.2

Exercise of Warrants.  Nothing contained in this Warrant shall be construed as
requiring the Holder(s) to exercise their Warrants prior to or after the initial
filing of any registration statement or the effectiveness thereof.




6.2.3

Documents Delivered to Holders.  The Company shall furnish to each Holder
participating in any of the foregoing offerings and to each Underwriter of any
such offering, if any, a signed counterpart, addressed to such Holder or
Underwriter, of (i) an opinion of counsel to the Company, dated the effective
date of such registration statement (and, if such registration includes an
underwritten public offering, an opinion dated the date of the closing under any
underwriting agreement related thereto), and (ii) a "cold comfort" letter dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, a letter dated the date of the closing
under the underwriting agreement) signed by the independent public accountants
who have issued a report on the Company's financial statements included in such
registration statement, in each case covering substantially the same matters
with respect to such registration statement (and the prospectus included
therein) and, in the case of such accountants' letter, with respect to events
subsequent to the date of such financial statements, as are customarily covered
in opinions of issuer's counsel and in accountants' letters delivered to
underwriters in underwritten public offerings of securities.  The Company shall
also deliver promptly to each Holder participating in the offering requesting
the correspondence and memoranda described below and to the managing underwriter
copies of all correspondence between the Commission and the Company, its counsel
or auditors and all memoranda relating to discussions with the Commission or its
staff with respect to the registration statement and permit each Holder and
underwriter to do such investigation, upon reasonable advance notice, with
respect to information contained in or omitted from the registration statement
as it deems reasonably necessary to comply with applicable securities laws or
rules of the NASD.  Such investigation shall include access to books, records
and properties and opportunities to discuss the business of the Company with its
officers and independent auditors, all to such reasonable extent and at such
reasonable times and as often as any such Holder shall reasonably request.








5







--------------------------------------------------------------------------------



7.

Adjustments




7.1

Adjustments to Exercise Price and Number of Securities.  The Exercise Price and
the number of shares of Common Stock underlying this Warrant shall be subject to
adjustment from time to time as hereinafter set forth:




7.1.1

Stock Dividends - Recapitalization, Reclassification, Split-Ups.  If, after the
date hereof, and subject to the provisions of Section 7.2 below, the number of
outstanding shares of Common Stock is increased by a stock dividend on the
Common Stock payable in shares of Common Stock or by a split-up,
recapitalization or reclassification of shares of Common Stock or other similar
event, then, on the effective date thereof, the number of shares of Common Stock
issuable on exercise of this Warrant shall be increased in proportion to such
increase in outstanding shares.




7.1.2

Aggregation of Shares.  If after the date hereof, and subject to the provisions
of Section 7.2, the number of outstanding shares of Common Stock is decreased by
a consolidation, combination or reclassification of shares of Common Stock or
other similar event, then, upon the effective date thereof, the number of shares
of Common Stock issuable on exercise of this Warrant shall be decreased in
proportion to such decrease in outstanding shares.




7.1.3

Adjustments in Exercise Price.  Whenever the number of shares of Common Stock
purchasable upon the exercise of this Warrant is adjusted, as provided in this
Section 7.1, the Exercise Price shall be adjusted (to the nearest cent) by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of this Warrant immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.




7.1.4

Replacement of Securities upon Reorganization, etc.  In case of any
reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Section 7.1 hereof or which solely affects the
par value of such shares of Common Stock, or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
which does not result in any reclassification or reorganization of the
outstanding shares of Common Stock), or in the case of any sale or conveyance to
another corporation or entity of the property of the Company as an entirety or
substantially as an entirety in connection with which the Company is dissolved,
the Holder of this Warrant shall have the right thereafter (until the expiration
of the right of exercise of this Warrant) to receive upon the exercise hereof,
for the same aggregate Exercise Price payable hereunder immediately prior to
such event, the kind and amount of shares of stock or other securities or
property (including cash) receivable upon such reclassification, reorganization,
merger or consolidation, or upon a dissolution following any such sale or other
transfer, by a Holder of the number of shares of Common Stock of the Company
obtainable upon exercise of this Warrant immediately prior to such event; and if
any reclassification also results in a change in shares of Common Stock covered
by Sections 7.1.1 or 7.1.2, then such adjustment shall be made pursuant to
Sections 7.1.1, 7.1.2, 7.1.3 and this Section 7.1.4. The provisions of this
Section 7.1.4 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.




7.1.5

Changes in Form of Warrant.  This form of Warrant need not be changed because of
any change pursuant to this Section, and Warrants issued after such change may
state the same Exercise Price and the same number of shares of Common Stock and
Warrants as are stated in the Warrants initially issued pursuant to this
Agreement.  The acceptance by any Holder of the issuance of new Warrants
reflecting a required or permissive change shall not be deemed to waive any
rights to a prior adjustment or the computation thereof.




7.2

Elimination of Fractional Interests.  The Company shall not be required to issue
certificates representing fractions of shares of Common Stock upon the exercise
of this Warrant, nor shall it be required to issue scrip or pay cash in lieu of
any fractional interests, it being the intent of the parties that all fractional
interests shall be eliminated by rounding any fraction up to the nearest whole
number of shares of Common Stock or other securities, properties or rights.








6







--------------------------------------------------------------------------------



7.3

Surrender of Warrant.  The Board of Directors of the Company may, in the event
of an acquisition of substantially all of the Company’s assets or at least 65%
of the combined voting power of the Company’s then outstanding securities in one
or more transactions (including by way of merger or reorganization) which has
been approved by the Company’s Board of Directors, require a Holder to
relinquish this Warrant and all of its rights to the Company upon the tender by
the Company to Holder of cash in an amount equal to the Value of the Warrant.
 The Holder of the Warrant agrees to surrender this Warrant and its rights on
the tender of the Value, and no formal consent or agreement shall be required of
the Holder to extinguish this Warrant upon payment of the Value.  Holder has no
right to reject the tender of the Value of the Warrant.




8.

Reservation and Listing.  The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock, solely for the purpose
of issuance upon exercise of this Warrant, such number of shares of Common Stock
or other securities, properties or rights as shall be issuable upon the exercise
thereof.  The Company covenants and agrees that, upon exercise of the Warrants
and payment of the Exercise Price therefore, all shares of Common Stock and
other securities issuable upon such exercise shall be duly and validly issued,
fully paid and non-assessable and not subject to preemptive rights of any
stockholder. As long as the Warrants shall be outstanding, the Company shall use
its best efforts to cause all shares of Common Stock issuable upon exercise of
the Warrants to be listed (subject to official notice of issuance) on all
securities exchanges (or, if applicable on Nasdaq or the Over-the-Counter
Bulletin Board) on which the Common Stock is then listed and/or quoted.




9.

Certain Notice Requirements.




9.1

Holder's Right to Receive Notice.  Nothing herein shall be construed as
conferring upon the Holders the right to vote or consent or to receive notice as
a stockholder for the election of directors or any other matter, or as having
any rights whatsoever as a stockholder of the Company.  If, however, at any time
prior to the expiration of the Warrants and their exercise, any of the events
described in Section 9.2 shall occur, then, in one or more of said events, the
Company shall give written notice of such event at least fifteen days prior to
the date fixed as a record date or the date of closing the transfer books for
the determination of the stockholders entitled to such dividend, distribution,
conversion or exchange of securities or subscription rights, or entitled to vote
on such proposed dissolution, liquidation, winding up or sale.  Such notice
shall specify such record date or the date of the closing of the transfer books,
as the case may be.




9.2

Events Requiring Notice.  The Company shall be required to give the notice
described in this Section 9 upon one or more of the following events:  (i) if
the Company shall take a record of the holders of its shares of Common Stock for
the purpose of entitling them to receive a dividend or distribution, or (ii) the
Company shall offer to all the holders of its Common Stock any additional shares
of capital stock of the Company or securities convertible into or exchangeable
for shares of capital stock of the Company, or any Warrant, right or Warrant to
subscribe therefore, or (iii) a merger or reorganization in which the Company is
not the surviving party, or (iv) a dissolution, liquidation or winding up of the
Company (other than in connection with a consolidation or merger) or a sale of
all or substantially all of its property, assets and business shall be proposed.




9.3

Notice of Change in Exercise Price.  The Company shall, promptly after an event
requiring a change in the Exercise Price pursuant to Section 7 hereof, send
notice to the Holders of such event and change ("Price Notice").  The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company's
President and Chief Financial Officer.




9.4

Transmittal of Notices.  All notices, requests, consents and other
communications under this Warrant shall be in writing and shall be deemed to
have been duly made on the date of delivery if delivered personally or sent by
overnight courier, with acknowledgment of receipt by the party to which notice
is given, or on the fifth day after mailing if mailed to the party to whom
notice is to be given, by registered or certified mail, return receipt
requested, postage prepaid and properly addressed as follows:  (i) if to the
registered Holder of this Warrant, to the address of such Holder as shown on the
books of the Company, or (ii) if to the Company, to its principal executive
office.




10.

Miscellaneous.




10.1

Headings.  The headings contained herein are for the sole purpose of convenience
of reference, and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Warrant.








7







--------------------------------------------------------------------------------



10.2

Entire Agreement.  This Warrant (together with the other agreements and
documents being delivered pursuant to or in connection with this Warrant)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings of
the parties, oral and written, with respect to the subject matter hereof.




10.3

Binding Effect.  This Warrant shall inure solely to the benefit of and shall be
binding upon, the Holder and the Company and their respective successors, legal
representatives and assigns, and no other person shall have or be construed to
have any legal or equitable right, remedy or claim under or in respect of or by
virtue of this Warrant or any provisions herein contained.




10.4

Governing Law; Submission to Jurisdiction.  This Warrant shall be governed by
and construed and enforced in accordance with the law of the State of New York,
without giving effect to conflict of laws.  The Company hereby agrees that any
action, proceeding or claim against it arising out of, or relating in any way to
this Warrant shall be brought and enforced in the courts of the State of New
York or of the United States of America in a district court located in the State
of New York, and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive.  The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.  Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 8 hereof.  Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim.  The Company agrees that the
prevailing party(ies) in any such action shall be entitled to recover from the
other party(ies) all of its reasonable attorneys' fees and expenses relating to
such action or proceeding and/or incurred in connection with the preparation
therefore.




10.5

Waiver, Etc.  The failure of the Company or the Holder to at any time enforce
any of the provisions of this Warrant shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Warrant or any provision hereof or the right of the Company or any Holder to
thereafter enforce each and every provision of this Warrant. No waiver of any
breach, non-compliance or non-fulfillment of any of the provisions of this
Warrant shall be effective unless set forth in a written instrument executed by
the party or parties against whom or which enforcement of such waiver is sought;
and no waiver of any such breach, non-compliance or non-fulfillment shall be
construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the 17th day of November, 2010.




Four Rivers BioEnergy Inc.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:




 





8







--------------------------------------------------------------------------------

Form to be used to exercise Warrant:




(Fill in address and name of company)







__________________________

__________________________

__________________________




Date:  _____________________, 20___




The undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase ________ shares of Common Stock of _________________________ and hereby
makes payment of $____________ (at the rate of $_________ per share of Common
Stock) in payment of the Exercise Price pursuant thereto.  Please issue the
Common Stock as to which this Warrant is exercised in accordance with the
instructions given below.




or




The undersigned hereby elects irrevocably to convert its right to purchase
____________ shares of Common Stock purchasable under the within Warrant into
__________ shares of Common Stock of __________________________________________
(based on a "Market Price" of $________ per share of Common Stock).  Please
issue the Common Stock in accordance with the instructions given below.







 

Signature




___________________________

Signature Guaranteed




NOTICE:  The signature to this form must correspond with the name as written
upon the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank, other
than a savings bank, or by a trust company or by a firm having membership on a
registered national securities exchange.




INSTRUCTIONS FOR REGISTRATION OF SECURITIES







Name

 

 

(Print in Block Letters)

 

 

 

 

Address

 








9







--------------------------------------------------------------------------------

Form to be used to assign Warrant:




ASSIGNMENT







(To be executed by the registered Holder to effect a transfer of the within
Warrant):




FOR VALUE RECEIVED, ________________________________ does hereby sell, assign
and transfer unto _________________________________ the right to purchase
_____________________ shares of Common Stock of
_________________________________ ("Company") evidenced by the within Warrant
and does hereby authorize the Company to transfer such right on the books of the
Company.







Dated:____________________, 20___










 

Signature






















NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank, other
than a savings bank, or by a trust company or by a firm having membership on a
registered national securities exchange.





10







--------------------------------------------------------------------------------

THE REGISTERED HOLDER OF THIS WARRANT, BY ITS ACCEPTANCE HEREOF,

AGREES THAT IT WILL NOT SELL, TRANSFER OR ASSIGN

THIS WARRANT EXCEPT AS HEREIN PROVIDED.




VOID AFTER 5:00 P.M. EASTERN TIME, NOVEMBER 17, 2017




COMMON STOCK WARRANT RELATED TO PROVISION OF SERVICES AS A

CONTRACTOR/EMPLOYEE/OTHER




For the Purchase of




50,000 Shares of Common Stock




of




FOUR RIVERS BIOENERGY INC.







1.

Warrant.




THIS CERTIFIES THAT, in consideration of the executive management services of
Neil McRae (“Holder”) provided to  Four Rivers BioEnergy Inc. (“Company”), or
its affiliates, directly and indirectly, Holder is entitled, at any time or from
time to time at or after the Vesting Date (defined in Section 2), and to or
before 5:00 p.m., Eastern Time on November 17, 2017 ("Expiration Date"), but not
thereafter, to subscribe for, purchase and receive, in whole or in part, up to
50,000 shares of Common Stock of the Company ("Common Stock") at an exercise
price of $0.40  per share.  If the Expiration Date is a day on which banking
institutions are authorized by law to close, then this Warrant may be exercised
on the next succeeding day which is not such a day in accordance with the terms
herein. This Warrant is initially exercisable at the above stated prices per
share of Common Stock purchased; provided, however, that upon the occurrence of
any of the events specified in Section 6 hereof, the rights granted by this
Warrant, including the exercise prices and the number of shares of Common Stock
to be received upon such exercise, shall be adjusted as therein specified.  The
term "Exercise Price" shall mean,  either collectively or singly, as the context
requires, the initial exercise price stated above or the adjusted exercise
price, also depending on the context, of a share of Common Stock.  The term
"Securities" shall mean the shares of Common Stock issuable upon exercise of
this Warrant.




2.

Vesting.




The vesting dates of the shares of Common Stock subject to this Warrant are as
follows:




(a)

10,000 of the shares under the Warrant shall be vested immediately;

(b)

10,000 of the shares under the Warrant shall vest immediately upon the closing
of a financing transaction or series of transactions which, in aggregate,
results in at least $1.5m in gross cash into the Company or any of its
subsidiary companies, which may include the issuance of equity or equity
derivative instruments such as warrants to purchase common stock;





1







--------------------------------------------------------------------------------



(c)

10,000 of the shares under the Warrant shall vest immediately upon, if and when
in the opinion of the directors, the Company or any of its subsidiaries has
commenced the production of electricity and/or Biofuels which are intended for
sale on a commercial basis (i.e. excluding production for test and development
purposes);

(d)

10,000 of the shares under the Warrant shall vest when, according to the
Company’s then effective operating plan (as approved by the board of directors),
production of electricity and/or Biofuels has reached a level of production
which is projected, on assumptions judged by the board of directors to be
reasonable, to deliver annual EBITDA of at least $4,000,000 in the ensuing
twelve month period;

(e)

10,000 of the shares under the Warrant shall vest when, according to the
Company’s then effective operating plan (as approved by the Board of Directors),
production of electricity and/or Biofuels has reached a level of production
which is projected, on assumptions judged by the board of directors to be
reasonable, to deliver annual EBITDA of at least $6,000,000 in the ensuing
twelve month period;




The shares under this Warrant will vest, according to the above requirements,
only if the Holder is actively engaged in employment or consulting to the
Company, at the vesting date, under the terms of any employment or consulting
arrangement, whether written or not.  To the extent that the Holder is not
employed by or consulting to the Company, any shares that are unvested will
terminate and not be subject to this Warrant.  To the extent that any shares
under the Warrants are vested at the termination of the holder’s employment or
consulting, such shares will continue to be exercisable under the terms of this
Warrant, for the exercise period provided herein.




3.

Exercise.




3.1

Exercise Form.  In order to exercise this Warrant, the exercise form attached
hereto must be duly executed and completed and delivered to the Company,
together with this Warrant and payment of the Exercise Price for the Securities
being purchased.  If the subscription rights represented hereby shall not be
exercised at or before 5:00 p.m., Eastern time, on the Expiration Date, this
Warrant shall become and be void without further force or effect, and all rights
represented hereby shall cease and expire.




3.2

Legend.  Each certificate for Securities purchased under this Warrant shall bear
a legend as follows, unless such Securities have been registered under the
Securities Act of 1933, as amended ("Act"):




"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended ("Act") or applicable state law. The
securities may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act, or pursuant to an
exemption from registration under the Act and applicable state law."




3.3

Conversion Right.




3.3.1

Determination of Amount.  In lieu of the payment of the Exercise Price in cash,
the Holder shall have the right (but not the obligation) to convert this
Warrant, in whole or in part, into Common Stock ("Conversion Right"), as
follows: upon exercise of the Conversion Right, the Company shall deliver to the
Holder (without payment by the Holder of any of the Exercise Price) that number
of shares of Common Stock equal to the quotient obtained by dividing (x) the
"Value" (as defined below) of the portion of the Warrant being converted at the
time the Conversion Right is exercised by (y) the Market Price.  The "Value" of
the portion of the Warrant being converted shall equal the remainder derived
from subtracting (a) the Exercise Price multiplied by the number of shares of
Common Stock being converted from (b) the Market Price of the Common Stock
multiplied by the number of shares of Common Stock being converted.  As used
herein, the term "Market Price" at any date shall be deemed to be the last
reported sale price of the Common Stock on such date, or, in case no such
reported sale takes place on such day, the average of the last reported sale
prices for the immediately preceding three trading days, in either case as
officially reported by the principal securities exchange on which the Common
Stock is listed or admitted to trading, or, if the Common Stock is not listed or
admitted to trading on any national securities exchange or if any such exchange
on which the Common Stock is listed is not its principal trading market, the
last reported sale price as furnished by the National Association of Securities
Dealers, Inc. ("NASD") through the Nasdaq Stock Market system, or, if
applicable, the OTC Bulletin Board or the Pink Sheets (OTC.QB), or if the Common
Stock is not listed or admitted to trading on any of the foregoing markets, or
similar organization, as determined in good faith by resolution of the Board of
Directors of the Company, based on the best information available to it.








2







--------------------------------------------------------------------------------



3.3.2

Exercise of Conversion Right.  The Conversion Right may be exercised by the
Holder on any business day on or after the Vesting Date and not later than the
Expiration Date by delivering the Warrant with a duly executed exercise form
attached hereto with the conversion section completed to the Company, exercising
the Conversion Right and specifying the total number of shares of Common Stock
the Holder will purchase pursuant to such conversion.




4.

Transfer.




4.1

General Restrictions.  The registered Holder of this Warrant, by its acceptance
hereof, agrees that it will not sell, transfer or assign or hypothecate this
Warrant to anyone, except with the written consent of the Company and except
upon compliance with, or pursuant to exemptions from, applicable securities
laws.  In order to make any permitted assignment, the Holder must deliver to the
Company the assignment form attached hereto duly executed and completed,
together with this Warrant and payment of all transfer taxes, if any, payable in
connection therewith. The Company shall immediately transfer this Warrant on the
books of the Company, once it has approved the transfer, and shall execute and
deliver a new Warrant or Warrants of like tenor to the appropriate assignee(s)
expressly evidencing the right to purchase the aggregate number of shares of
Common Stock purchasable hereunder or such portion of such number as shall be
contemplated by any such assignment. The Company generally will consent to the
transfer of this Warrant to (i) executors, administrators or beneficiaries of
the estates of deceased Holders who have been employees of or consultants to the
Company, guardians or members of a committee for incompetent former employees
and consultants, or similar persons duly authorized by law to administer the
estate or assets of former employees and consultants, and (ii) to family members
of employees and consultants who have acquired the Warrant from the employee or
consultant through a gift or a domestic relations order. For purposes of this
Warrant, “family member” includes any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s or consultant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the employee or consultant) control the
management of assets, and any other entity in which these persons (or the
employee or consultant) own more than fifty percent of the voting interests.




4.2

Restrictions Imposed by the Securities Act.  This Warrant and the Securities
underlying this Warrant shall not be transferred unless and until (i) the
Company has received the opinion of counsel for the Holder that such securities
may be sold pursuant to an exemption from registration under the Act, and
applicable state law, the availability of which is established to the reasonable
satisfaction of the Company, or (ii) a registration statement relating to such
Securities has been filed by the Company and declared effective by the
Securities and Exchange Commission and compliance with applicable state law.




5.

New Warrants to be Issued.




5.1

Partial Exercise or Transfer.  Subject to the restrictions in Section 3 hereof,
this Warrant may be exercised or assigned in whole or in part.  In the event of
the exercise or assignment hereof in part only, upon surrender of this Warrant
for cancellation, together with the duly executed exercise or assignment form
and funds (or conversion equivalent) sufficient to pay any Exercise Price and/or
transfer tax, the Company shall cause to be delivered to the Holder without
charge a new Warrant of like tenor to this Warrant in the name of the Holder
evidencing the right of the Holder to purchase the aggregate number of shares of
Common Stock and Warrants purchasable hereunder as to which this Warrant has not
been exercised or assigned.




5.2

Lost Certificate.  Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant and of reasonably
satisfactory indemnification, the Company shall execute and deliver a new
Warrant of like tenor and date. Any such new Warrant executed and delivered as a
result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.








3







--------------------------------------------------------------------------------



6.

Registration Rights.




6.1

"Piggy-Back" Registration.




6.1.1

Grant of Right.  The Holders of this Warrant shall have the right during the
exercise period to include all or any of the shares of Common Stock underlying
this Warrant (collectively, the "Registrable Securities") as part of any
registration of securities filed by the Company, including pursuant to Form S-8
or any equivalent form to the extent permitted (other than in connection with a
transaction contemplated by Rule 145(a) promulgated under the Act or any
equivalent form); provided, however, that if, in the written opinion of the
Company's managing underwriter or underwriters, if any, for such offering (the
"Underwriter"), the inclusion of the Registrable Securities, when added to the
securities being registered by the Company or the selling stockholder(s), will
exceed the maximum amount of the Company's securities which can be marketed (i)
at a price reasonably related to their then current market value, or (ii)
without materially and adversely affecting the entire offering, the Company
shall nevertheless register all or any portion of the Registrable Securities
required to be so registered but such Registrable Securities shall not be sold
by the Holders until 90 days after the registration statement for such offering
has become effective; and provided further that, if any securities are
registered for sale on behalf of other stockholders in such offering and such
stockholders have not agreed to defer such sale until the expiration of such 90
day period, the number of securities to be sold by all stockholders in such
public offering during such 90 day period shall be apportioned pro rata among
all such selling stockholders, including all holders of the Registrable
Securities, according to the total amount of securities of the Company proposed
to be sold by said selling stockholders, including all holders of the
Registrable Securities.




6.1.2

Terms.  The Company shall bear all fees and expenses attendant to registering
the Registrable Securities, including any filing fees payable to FINRA, but the
Holders shall pay any and all underwriting commissions and the expenses of any
legal counsel selected by the Holders to represent them in connection with the
sale of the Registrable Securities.  In the event of such a proposed
registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than thirty days written notice prior to
the proposed date of filing of such registration statement. Such notice to the
Holders shall continue to be given for each registration statement filed by the
Company until such time as all of the Registrable Securities have been sold by
the Holder.  The holders of the Registrable Securities shall exercise the
"piggy-back" rights provided for herein by giving written notice, within twenty
days of the receipt of the Company's notice of its intention to file a
registration statement.  The Company shall cause any registration statement
filed pursuant to the above "piggyback" rights to remain effective until the
earlier of (i) all Registrable Securities thereunder have been sold, or are
freely saleable as to amount, without restriction, under an exemption from the
registration requirements or (ii) two years from the date of effectiveness of
such registration statement. Nothing contained in this Warrant shall be
construed as requiring any Holder to exercise this Warrant or any part thereof
prior to the initial filing of any registration statement or the effectiveness
thereof.




6.2

General Terms




6.2.1

Indemnification.




(a)

The Company shall indemnify the Holder(s) of the Registrable Securities to be
sold pursuant to any registration statement hereunder and any underwriter or
person deemed to be an underwriter under the Act and each person, if any, who
controls such Holders or underwriters or persons deemed to be underwriters
within the meaning of Section 15 of the Act or Section 20(a) of the Securities
Exchange Act of 1934, as amended ("Exchange Act"), against all loss, claim,
damage, expense or liability (including all reasonable attorneys' fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which any of them may become subject under the Act, the
Exchange Act or otherwise, arising from such registration statement.  The
Holder(s) of the Registrable Securities to be sold pursuant to such registration
statement, and their successors and assigns, shall severally, and not jointly,
indemnify the Company, against all loss, claim, damage, expense or liability
(including all reasonable attorneys' fees and other expenses reasonably incurred
in investigating, preparing or defending against any claim whatsoever) to which
they may become subject under the Act, the Exchange Act or otherwise, arising
from information furnished by or on behalf of such Holders, in writing, for
specific inclusion in such registration statement, provided, however, that in no
event shall the aggregate amount payable by a Holder exceed the profit, if any,
earned by such Holder as a result of the exercise by him of the Warrants and the
sale by him of the underlying shares of Common Stock. .








4







--------------------------------------------------------------------------------



(b)

If any action is brought against a party hereto, ("Indemnified Party") in
respect of which indemnity may be sought against the other party ("Indemnifying
Party"), such Indemnified Party shall promptly notify Indemnifying Party in
writing of the institution of such action and Indemnifying Party shall assume
the defense of such action, including the employment and fees of counsel
reasonably satisfactory to the Indemnified Party.  Such Indemnified Party shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the employment of such counsel shall have been authorized in writing
by Indemnifying Party in connection with the defense of such action, or (ii)
Indemnifying Party shall not have employed counsel to defend such action, or
(iii) such Indemnified Party shall have been advised by counsel that there may
be one or more legal defenses available to it which may result in a conflict
between the Indemnified Party and Indemnifying Party (in which case Indemnifying
Party shall not have the right to direct the defense of such action on behalf of
the Indemnified Party), in any of which events, the reasonable fees and expenses
of not more than one additional firm of attorneys designated in writing by the
Indemnified Party shall be borne by Indemnifying Party.  Notwithstanding
anything to the contrary contained herein, if Indemnified Party shall assume the
defense of such action as provided above, Indemnifying Party shall not be liable
for any settlement of any such action effected without its written consent.




(c)

If the indemnification or reimbursement provided for hereunder is finally
judicially determined by a court of competent jurisdiction to be unavailable to
an Indemnified Party (other than as a consequence of a final judicial
determination of willful misconduct, bad faith or gross negligence of such
Indemnified Party), then Indemnifying Party agrees, in lieu of indemnifying such
Indemnified Party, to contribute to the amount paid or payable by such
Indemnified Party (i) in such proportion as is appropriate to reflect the
relative benefits received, or sought to be received, by Indemnifying Party on
the one hand and by such Indemnified Party on the other or (ii) if (but only if)
the allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in such clause (i) but also the relative fault of
Indemnifying Party and of such Indemnified Party; provided, however, that in no
event shall the aggregate amount contributed by a Holder exceed the profit, if
any, earned by such Holder as a result of the exercise by him of the Warrants
and the sale by him of the underlying shares of Common Stock.




(d)

The rights accorded to Indemnified Parties hereunder shall be in addition to any
rights that any Indemnified Party may have at common law, by separate agreement
or otherwise.




6.2.2

Exercise of Warrants.  Nothing contained in this Warrant shall be construed as
requiring the Holder(s) to exercise their Warrants prior to or after the initial
filing of any registration statement or the effectiveness thereof.




6.2.3

Documents Delivered to Holders.  The Company shall furnish to each Holder
participating in any of the foregoing offerings and to each Underwriter of any
such offering, if any, a signed counterpart, addressed to such Holder or
Underwriter, of (i) an opinion of counsel to the Company, dated the effective
date of such registration statement (and, if such registration includes an
underwritten public offering, an opinion dated the date of the closing under any
underwriting agreement related thereto), and (ii) a "cold comfort" letter dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, a letter dated the date of the closing
under the underwriting agreement) signed by the independent public accountants
who have issued a report on the Company's financial statements included in such
registration statement, in each case covering substantially the same matters
with respect to such registration statement (and the prospectus included
therein) and, in the case of such accountants' letter, with respect to events
subsequent to the date of such financial statements, as are customarily covered
in opinions of issuer's counsel and in accountants' letters delivered to
underwriters in underwritten public offerings of securities.  The Company shall
also deliver promptly to each Holder participating in the offering requesting
the correspondence and memoranda described below and to the managing underwriter
copies of all correspondence between the Commission and the Company, its counsel
or auditors and all memoranda relating to discussions with the Commission or its
staff with respect to the registration statement and permit each Holder and
underwriter to do such investigation, upon reasonable advance notice, with
respect to information contained in or omitted from the registration statement
as it deems reasonably necessary to comply with applicable securities laws or
rules of the NASD.  Such investigation shall include access to books, records
and properties and opportunities to discuss the business of the Company with its
officers and independent auditors, all to such reasonable extent and at such
reasonable times and as often as any such Holder shall reasonably request.








5







--------------------------------------------------------------------------------



7.

Adjustments




7.1

Adjustments to Exercise Price and Number of Securities.  The Exercise Price and
the number of shares of Common Stock underlying this Warrant shall be subject to
adjustment from time to time as hereinafter set forth:




7.1.1

Stock Dividends - Recapitalization, Reclassification, Split-Ups.  If, after the
date hereof, and subject to the provisions of Section 7.2 below, the number of
outstanding shares of Common Stock is increased by a stock dividend on the
Common Stock payable in shares of Common Stock or by a split-up,
recapitalization or reclassification of shares of Common Stock or other similar
event, then, on the effective date thereof, the number of shares of Common Stock
issuable on exercise of this Warrant shall be increased in proportion to such
increase in outstanding shares.




7.1.2

Aggregation of Shares.  If after the date hereof, and subject to the provisions
of Section 7.2, the number of outstanding shares of Common Stock is decreased by
a consolidation, combination or reclassification of shares of Common Stock or
other similar event, then, upon the effective date thereof, the number of shares
of Common Stock issuable on exercise of this Warrant shall be decreased in
proportion to such decrease in outstanding shares.




7.1.3

Adjustments in Exercise Price.  Whenever the number of shares of Common Stock
purchasable upon the exercise of this Warrant is adjusted, as provided in this
Section 7.1, the Exercise Price shall be adjusted (to the nearest cent) by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of this Warrant immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.




7.1.4

Replacement of Securities upon Reorganization, etc.  In case of any
reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Section 7.1 hereof or which solely affects the
par value of such shares of Common Stock, or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
which does not result in any reclassification or reorganization of the
outstanding shares of Common Stock), or in the case of any sale or conveyance to
another corporation or entity of the property of the Company as an entirety or
substantially as an entirety in connection with which the Company is dissolved,
the Holder of this Warrant shall have the right thereafter (until the expiration
of the right of exercise of this Warrant) to receive upon the exercise hereof,
for the same aggregate Exercise Price payable hereunder immediately prior to
such event, the kind and amount of shares of stock or other securities or
property (including cash) receivable upon such reclassification, reorganization,
merger or consolidation, or upon a dissolution following any such sale or other
transfer, by a Holder of the number of shares of Common Stock of the Company
obtainable upon exercise of this Warrant immediately prior to such event; and if
any reclassification also results in a change in shares of Common Stock covered
by Sections 7.1.1 or 7.1.2, then such adjustment shall be made pursuant to
Sections 7.1.1, 7.1.2, 7.1.3 and this Section 7.1.4. The provisions of this
Section 7.1.4 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.




7.1.5

Changes in Form of Warrant.  This form of Warrant need not be changed because of
any change pursuant to this Section, and Warrants issued after such change may
state the same Exercise Price and the same number of shares of Common Stock and
Warrants as are stated in the Warrants initially issued pursuant to this
Agreement.  The acceptance by any Holder of the issuance of new Warrants
reflecting a required or permissive change shall not be deemed to waive any
rights to a prior adjustment or the computation thereof.




7.2

Elimination of Fractional Interests.  The Company shall not be required to issue
certificates representing fractions of shares of Common Stock upon the exercise
of this Warrant, nor shall it be required to issue scrip or pay cash in lieu of
any fractional interests, it being the intent of the parties that all fractional
interests shall be eliminated by rounding any fraction up to the nearest whole
number of shares of Common Stock or other securities, properties or rights.








6







--------------------------------------------------------------------------------



7.3

Surrender of Warrant.  The Board of Directors of the Company may, in the event
of an acquisition of substantially all of the Company’s assets or at least 65%
of the combined voting power of the Company’s then outstanding securities in one
or more transactions (including by way of merger or reorganization) which has
been approved by the Company’s Board of Directors, require a Holder to
relinquish this Warrant and all of its rights to the Company upon the tender by
the Company to Holder of cash in an amount equal to the Value of the Warrant.
 The Holder of the Warrant agrees to surrender this Warrant and its rights on
the tender of the Value, and no formal consent or agreement shall be required of
the Holder to extinguish this Warrant upon payment of the Value.  Holder has no
right to reject the tender of the Value of the Warrant.




8.

Reservation and Listing.  The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock, solely for the purpose
of issuance upon exercise of this Warrant, such number of shares of Common Stock
or other securities, properties or rights as shall be issuable upon the exercise
thereof.  The Company covenants and agrees that, upon exercise of the Warrants
and payment of the Exercise Price therefore, all shares of Common Stock and
other securities issuable upon such exercise shall be duly and validly issued,
fully paid and non-assessable and not subject to preemptive rights of any
stockholder. As long as the Warrants shall be outstanding, the Company shall use
its best efforts to cause all shares of Common Stock issuable upon exercise of
the Warrants to be listed (subject to official notice of issuance) on all
securities exchanges (or, if applicable on Nasdaq or the Over-the-Counter
Bulletin Board) on which the Common Stock is then listed and/or quoted.




9.

Certain Notice Requirements.




9.1

Holder's Right to Receive Notice.  Nothing herein shall be construed as
conferring upon the Holders the right to vote or consent or to receive notice as
a stockholder for the election of directors or any other matter, or as having
any rights whatsoever as a stockholder of the Company.  If, however, at any time
prior to the expiration of the Warrants and their exercise, any of the events
described in Section 9.2 shall occur, then, in one or more of said events, the
Company shall give written notice of such event at least fifteen days prior to
the date fixed as a record date or the date of closing the transfer books for
the determination of the stockholders entitled to such dividend, distribution,
conversion or exchange of securities or subscription rights, or entitled to vote
on such proposed dissolution, liquidation, winding up or sale.  Such notice
shall specify such record date or the date of the closing of the transfer books,
as the case may be.




9.2

Events Requiring Notice.  The Company shall be required to give the notice
described in this Section 9 upon one or more of the following events:  (i) if
the Company shall take a record of the holders of its shares of Common Stock for
the purpose of entitling them to receive a dividend or distribution, or (ii) the
Company shall offer to all the holders of its Common Stock any additional shares
of capital stock of the Company or securities convertible into or exchangeable
for shares of capital stock of the Company, or any Warrant, right or Warrant to
subscribe therefore, or (iii) a merger or reorganization in which the Company is
not the surviving party, or (iv) a dissolution, liquidation or winding up of the
Company (other than in connection with a consolidation or merger) or a sale of
all or substantially all of its property, assets and business shall be proposed.




9.3

Notice of Change in Exercise Price.  The Company shall, promptly after an event
requiring a change in the Exercise Price pursuant to Section 7 hereof, send
notice to the Holders of such event and change ("Price Notice").  The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company's
President and Chief Financial Officer.




9.4

Transmittal of Notices.  All notices, requests, consents and other
communications under this Warrant shall be in writing and shall be deemed to
have been duly made on the date of delivery if delivered personally or sent by
overnight courier, with acknowledgment of receipt by the party to which notice
is given, or on the fifth day after mailing if mailed to the party to whom
notice is to be given, by registered or certified mail, return receipt
requested, postage prepaid and properly addressed as follows:  (i) if to the
registered Holder of this Warrant, to the address of such Holder as shown on the
books of the Company, or (ii) if to the Company, to its principal executive
office.




10.

Miscellaneous.




10.1

Headings.  The headings contained herein are for the sole purpose of convenience
of reference, and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Warrant.








7







--------------------------------------------------------------------------------



10.2

Entire Agreement.  This Warrant (together with the other agreements and
documents being delivered pursuant to or in connection with this Warrant)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings of
the parties, oral and written, with respect to the subject matter hereof.




10.3

Binding Effect.  This Warrant shall inure solely to the benefit of and shall be
binding upon, the Holder and the Company and their respective successors, legal
representatives and assigns, and no other person shall have or be construed to
have any legal or equitable right, remedy or claim under or in respect of or by
virtue of this Warrant or any provisions herein contained.




10.4

Governing Law; Submission to Jurisdiction.  This Warrant shall be governed by
and construed and enforced in accordance with the law of the State of New York,
without giving effect to conflict of laws.  The Company hereby agrees that any
action, proceeding or claim against it arising out of, or relating in any way to
this Warrant shall be brought and enforced in the courts of the State of New
York or of the United States of America in a district court located in the State
of New York, and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive.  The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.  Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 8 hereof.  Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim.  The Company agrees that the
prevailing party(ies) in any such action shall be entitled to recover from the
other party(ies) all of its reasonable attorneys' fees and expenses relating to
such action or proceeding and/or incurred in connection with the preparation
therefore.




10.5

Waiver, Etc.  The failure of the Company or the Holder to at any time enforce
any of the provisions of this Warrant shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Warrant or any provision hereof or the right of the Company or any Holder to
thereafter enforce each and every provision of this Warrant. No waiver of any
breach, non-compliance or non-fulfillment of any of the provisions of this
Warrant shall be effective unless set forth in a written instrument executed by
the party or parties against whom or which enforcement of such waiver is sought;
and no waiver of any such breach, non-compliance or non-fulfillment shall be
construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the 17th day of November, 2010.




Four Rivers BioEnergy Inc.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:




 





8







--------------------------------------------------------------------------------

Form to be used to exercise Warrant:




(Fill in address and name of company)







__________________________

__________________________

__________________________




Date:  _____________________, 20___




The undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase ________ shares of Common Stock of _________________________ and hereby
makes payment of $____________ (at the rate of $_________ per share of Common
Stock) in payment of the Exercise Price pursuant thereto.  Please issue the
Common Stock as to which this Warrant is exercised in accordance with the
instructions given below.




or




The undersigned hereby elects irrevocably to convert its right to purchase
____________ shares of Common Stock purchasable under the within Warrant into
__________ shares of Common Stock of __________________________________________
(based on a "Market Price" of $________ per share of Common Stock).  Please
issue the Common Stock in accordance with the instructions given below.







 

Signature




___________________________

Signature Guaranteed




NOTICE:  The signature to this form must correspond with the name as written
upon the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank, other
than a savings bank, or by a trust company or by a firm having membership on a
registered national securities exchange.




INSTRUCTIONS FOR REGISTRATION OF SECURITIES







Name

 

 

(Print in Block Letters)

 

 

 

 

Address

 








9







--------------------------------------------------------------------------------

Form to be used to assign Warrant:




ASSIGNMENT







(To be executed by the registered Holder to effect a transfer of the within
Warrant):




FOR VALUE RECEIVED, ________________________________ does hereby sell, assign
and transfer unto _________________________________ the right to purchase
_____________________ shares of Common Stock of
_________________________________ ("Company") evidenced by the within Warrant
and does hereby authorize the Company to transfer such right on the books of the
Company.







Dated:____________________, 20___










 

Signature






















NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank, other
than a savings bank, or by a trust company or by a firm having membership on a
registered national securities exchange.














10





